EXHIBIT 32 CERTIFICATION Solely for the purpose of complying with 18 U.S.C. § 1350, each of the undersigned hereby certifies in his capacity as an officer of Spartan Motors, Inc. (the “Company”), pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350 that: 1. The Annual Report on Form 10-K of the Company for the fiscal year ended December31, 2012 (the “Report”)fully complies with the requirements of Section13(a)of the Securities and Exchange Act of 1934 (15 U.S.C. 78m); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for such period. Date: March 14, 2013 /s/ John E. Sztykiel John E. Sztykiel President and Chief Executive Officer Date: March 14, 2013 /s/ Joseph M. Nowicki Joseph M. Nowicki Chief Financial Officer, Treasurer, and Chief/Corporate Compliance Officer A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
